DUEOUR, J.
The plaintiff sues to recover the price of a horse alleged to have been sold to the defendants, who were doing business under the name of the “Purity Valley Wine and Liquor Cellar.”
The defense is that the defendants were not interested in the business at the time, and that the horse was bought by them for Paul E. Martin, who was doing business under the foregoing name.
The testimony is conflicting.
Plaintiffs’ is to the effect that the horse was sold to defendants.
The latter say that they bought the horse for their brother-in-law, Paul E. Martin, who was the owner of the *13Purity Valley Wine and Liquor Cellar, from whom they subsequently bought the business, and that, at the time of purchase, they so informed the plaintiff'.
November 29, 1909.
They are corroborated by checks given on the same occasion for the price of another horse which are to the order of Crowley-Perrin Co., Ltd., and signed by the “Purity Valley Wine and Liquor Cellar, per Paul E. Martin. ’ ’
■The conclusions of fact of the trial Judge, who rejected the plaintiff’s demand, appear to be reasonable.
We fail to see any relevancy in the Act No. 94 of 189.'i, invoked by plaintiff.
Judgment affirmed.